

115 SRES 341 IS: Designating the week beginning November 13, 2017, as “National Apprenticeship Week”.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 341IN THE SENATE OF THE UNITED STATESNovember 16, 2017Mrs. Murray (for herself, Ms. Collins, Ms. Baldwin, and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the week beginning November 13, 2017, as National Apprenticeship Week.
	
 Whereas a highly skilled workforce is necessary to compete in the global economy and to support economic growth;
 Whereas the national registered apprenticeship system established by the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act) (referred to in this preamble as the national registered apprenticeship system), which has existed for over 75 years—
 (1)is an important pathway for workers of the United States; (2)offers a combination of—
 (A)academic and technical instruction; and (B)paid, on-the-job, training;
 (3)provides workers of the United States credentials that are nationally recognized and industry-recognized;
 (4)leads to higher earnings for apprentices; and (5)develops a highly skilled workforce for the United States;
 Whereas registered apprenticeships— (1)are becoming increasingly innovative and diverse in—
 (A)design; (B)partnerships;
 (C)timeframes; and (D)use of emerging educational and training concepts; and
 (2)will continue to— (A)evolve to meet emerging skill essentials and employer requirements; and
 (B)maintain high standards for apprentices; Whereas the national registered apprenticeship system provides education and training for apprentices in—
 (1)high-growth sectors, including— (A)information technology;
 (B)financial services; (C)advanced manufacturing; and
 (D)health care; and (2)traditional industries;
 Whereas, according to the Department of Labor, the national registered apprenticeship system leverages approximately $1,000,000,000 in private investment, which reflects the strong commitment of the sponsors of the national registered apprenticeship system;
 Whereas an evaluation of registered apprenticeship programs in 10 States conducted by Mathematica Policy Research in 2012 found that—
 (1)individuals who completed registered apprenticeship programs earned over $240,000 more over their careers than individuals who did not participate in registered apprenticeship programs;
 (2)the estimated social benefits of each registered apprenticeship program (including additional productivity of apprentices and the reduction in governmental expenditures as a result of reduced use of unemployment compensation and public assistance) exceeded the costs of each registered apprenticeship program by more than $49,000; and
 (3)the tax return on every dollar the Federal Government invested in registered apprenticeship programs was $27; and
 Whereas celebration of National Apprenticeship Week— (1)honors industries that use the registered apprenticeship model;
 (2)encourages expansion of the registered apprenticeship model to prepare highly skilled workers of the United States;
 (3)recognizes the role the national registered apprenticeship system has played in preparing workers of the United States for jobs; and
 (4)promotes conversation about ways the national registered apprenticeship system can continue to respond to workforce challenges in the 21st century: Now, therefore, be it
	
 That the Senate designates the week beginning November 13, 2017, as National Apprenticeship Week.